                               UNITED STATES DISTRICT COURT
                                                                                        JS-6
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL


 Case No.:          CV 19-01224-AB (JCx)                           Date:   May 28, 2019


 Title:         Anthony Bridget v. Telecare Corporation, et al.


 Present: The Honorable            ANDRÉ BIROTTE JR., United States District Judge

                     Carla Badirian                                       N/A
                     Deputy Clerk                                    Court Reporter

       Attorney(s) Present for Plaintiff(s):              Attorney(s) Present for Defendant(s):
                     None Appearing                                 None Appearing

 Proceedings: [In Chambers] Order Remanding Action to State Court

       On May 1, 2019, the Court issued an Order Denying Plaintiff’s Motion to Remand
but stated that “it is inclined to remand the case sua sponte if Plaintiff dismisses his
claims for breach of oral contract and breach of implied-in-fact contract because the
remaining claims are not preempted by the [Labor Management Relations Act].” (Dkt.
No. 20 at 6 n.2.)

       On May 24, 2019, Plaintiff filed a First Amended Complaint pleading only claims
that do not implicate federal question jurisdiction. (Dkt. No. 27.) The Court therefore
REMANDS this case to the state court from which it was removed.

         IT IS SO ORDERED.




CV-90 (12/02)                            CIVIL MINUTES - GENERAL               Initials of Deputy Clerk CB

                                                   1
